Citation Nr: 9916217	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-00 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1973 to 
February 1983.

This appeal arises from a February 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied service connection for 
asthma and a back injury.  The veteran withdrew his notice of 
disagreement regarding the issue of service connection for 
asthma in December 1997 on a signed VA Form 9.  To the extent 
that the issue of service connection for asthma remained in 
appellate status at that time (see infra), the veteran's 
writing satisfied the requirements of 38 C.F.R. § 20.202(b)-
(c), and that issue is not before the Board.


REMAND

After reviewing the veteran's claims file, it appears to the 
Board that his substantive appeal of the issue of service 
connection for a back injury was not timely filed.  If this 
is the case, the Board has no jurisdiction over the appeal 
and it must be dismissed.  See 38 U.S.C.A. § 7105(d)(3) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 20.101, 20.200 (1998).  Cf. 
Marsh v. West, 11 Vet.App. 468, 470 (1998) (Board has no 
jurisdiction to consider merits of an appeal where notice of 
disagreement (NOD) is untimely).  The veteran was notified of 
the RO's rating decision denying service connection for his 
back condition by letter on February 21, 1996.  After 
receiving the veteran's NOD, the RO mailed a statement of the 
case to the veteran on October 16, 1997.  His substantive 
appeal was received by the RO on December 29, 1997.  
Generally, the substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
(in this case, the RO) mails the statement of the case (SOC) 
to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  The time for filing may be extended 
at the veteran's request, for good cause shown, but there is 
no indication that such an extension was requested.  
38 C.F.R. § 20.303.  Filing additional evidence does not 
extend the time for initiating or completing an appeal.  
38 C.F.R. § 20.304.

Given the facts above, the veteran's substantive appeal 
should have been filed no later than December 15, 1997 (60 
days following mailing of the SOC by the RO) for it to be 
timely.  A timely appeal would include an appeal postmarked 
no later than December 15, 1997.  38 C.F.R. § 20.305.  In the 
veteran's case, since no postmark is of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document.  In calculating this period, 
Saturdays, Sundays and holidays are excluded.  Id.  The 
veteran's VA Form 9 was signed by the veteran on December 23, 
1997, and stamped "received" by the RO on Monday, December 
29, 1997.  Subtracting five days from this date (for 
Christmas, and the preceding and following Saturdays and 
Sundays), the veteran's substantive appeal is deemed 
postmarked on Friday, December 19, 1997.  This is still 
untimely by at least three days.  Accordingly, the Board 
appears to have no jurisdiction to review the veteran's 
claim.

Since the Board has raised the jurisdiction issue sua sponte, 
however, the veteran has had no opportunity to respond, or to 
submit argument or evidence on the question.  A determination 
of the timeliness of a substantive appeal is itself an 
appealable issue, as to which a claimant is entitled to file 
an NOD and as to which he must then receive a statement of 
the case.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 19.34; 
cf. 38 C.F.R. § 20.203 (notice required when Board raises 
issue regarding adequacy of allegations of error of fact or 
law in substantive appeal).  Accordingly, the Board may not 
decide the issue at this time, if doing so prior to hearing 
from the veteran would prejudicially deprive him of 
administrative "fair process."  See Marsh, 11 Vet.App. at 
471-72; Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993).  Since the Board cannot assure 
itself that the veteran would be unable to provide a basis 
for finding his appeal timely, it must REMAND the claim to 
the RO for the following action:

The RO should notify the veteran of the 
proposed dismissal of his appeal for 
service connection for a low back injury 
on the basis that his substantive appeal 
of that issue was untimely.  The veteran 
should be advised of his right to submit 
a notice of disagreement as to the issue 
of timeliness of the substantive appeal, 
and his obligation to do so if he 
believes the issue was wrongly decided 
and wishes to appeal.  If a notice of 
disagreement is filed, the appeal should 
be further developed in accordance with 
applicable VA law and regulation.

Thereafter, if an appeal as to the Board's jurisdiction to 
review the veteran's claim for service connection for a low 
back injury is perfected, the case should be returned to the 
Board.  The purpose of this REMAND is to provide fair 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any evidence or 
argument he desires to have considered in connection with the 
issues discussed herein.  No action is required of the 
veteran until he is notified.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


